Title: [April 1766]
From: Adams, John
To: 



      Fryday April 10th. 1766.
      
      
       At Plymouth. Court open and Business proceeding.
      
      
       
        
   
   This was the Inferior Court of Common Pleas.


       
      
      

      Tuesday April 15th. 1766.
      
      
       Went to Boston. The Superior Court adjourned again, for a fortnight. Hutchinson, Cushing and Oliver, present. What Insolence And Impudence, and Chickanery is this?
       Fleet of Yesterday, gives us, a Piece from London Gazette Jany. 8th. signed Vindex Patriae. The sole Question he says is, if the Americans are represented in Parliament?
       Colonists by Charters shall have same Priviledges, as if born in England, i.e. that England shall be reputed their natale solum. Massachusetts by Fiction supposed to lye in England.—Q. whether this Thought was not suggested by the Braintree Instructions? “a fiction of Law insensible in Theory and injurious in Practice?” All England is represented, then Massachusetts is.
      
      
       
        
   
   A not entirely accurate quotation from the Braintree Instructions written by JA; compare the text in his WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:467.


       
      
       

      Saturday April 26th. 1766.
      
      
       The last Thurdsdays Paper is full. The Resolves of the House of Commons, are the most interesting. The Bill which is to be brought in upon the first Resolve, and the Sixth has excited my Curiosity and Apprehensions the most. The Ist. Resolve is that K., Lds. and Commons have an undoubted Right to make Laws for the Colonies in all Cases, whatever.—I am solicitous to know whether they will lay a Tax, in Consequence of that Resolution, or what Kind of a Law they will make.
       The first Resolve is in these Words. “That the Kings Majesty, by and with the Advice and Consent of the Lords Spiritual and Temporal, and Commons of G. Britain in Parliament assembled, had, hath, and of right ought to have, full Power and Authority to make Laws and Statutes of sufficient Force and Validity to bind the Colonies and People of America, Subjects of the Crown of G. Britain, in all Cases whatever.” Now upon this Resolution, a Bill is to be brought in. Q. What is the End and design of that Bill?
       Another Resolution is, that all who have suffered Damages for their Desire to comply with any Act of Parliament, or to assist in the Execution of any, ought to be amply compensated.—But who are they, who have manifested a Desire to comply with the stamp Act, or to assist in the Execution of it? Winslow, Foster, Clap, Brown &c. were for Submission, in order to obtain a Repeal. Every Body has disowned any desire to comply or assist. Who will lay claim to the Character of dutiful and loyal Subjects, and to the Protection of the House of Commons in Consequence of the 5th Resolution?
       Prophecies are the most airy, visionary Things in Nature. I remember the Time, when Pratt was universally call’d by the Hutchinsonians a bad Politician, and I never could hear any other Reason given, but this that his Prophecies about the K. of Prussia and General Amherst, did not turn out right. Now Hutchinson himself, Olivers, Trowbridges, Ruggles’s, Winslows, have been prophesying, that Fleets and Armies would be sent to inforce the stamp Act. But they are as false Prophets as ever uttered oracles.
       Foresight, Judgment, Sagacity, Penetration, &c. are but very feeble, infirm Things, in these great affairs of State and War. What Hutchinson said in the Probate office was as good a Way as any,—I never was more at a loss in my Life, about any Thing future! What the new Ministry will do, I know not. If Mr. Pitt was in I should be at no loss at all.—In this Way, an Air of deep important Wisdom is preserved, without danger of being proved mistaken by time.
      
      
      
       
        
   
   That is, the Drapers’ Massachusetts Gazette (being the current title of the Boston News Letter) of Friday, 25 April, this issue having been published a day late. The resolves of the House of Commons quoted and summarized below were those of 24 Feb. 1766.


       
       
        
   
   The first resolve led to the Declaratory Act; the sixth excused from any penalty those who, “by Reason of the Tumults and Outrages in N. America,” had been unable to procure stamped paper.


       
       
        
   
   Word omitted by the diarist. The sentences that follow were presumably spoken by Hutchinson, and CFA supplied quotation marks around them.


       
      
      

      Sunday April 27th. 1766.
      
      
       Heard Mr. Smith.
       In the Evening, I had a great deal of Conversation with Ezekiel Price, Yesterday about Politicks, &c. I provoked him to speak freely by calling him an Hutchinsonian.—I swear says he I think the Lieutenant Governor an honest Man, and I think he has been most damnably abused and slandered and bely’d, &c. I know all his violent Opposers—I know them and what they are after, and their disciples in and about the Capital. There is no Man in the Province would fill any one of his offices, as he does. He is the best Judge of Probate, &c.—Flings about Otis and Adams, and about being one of their Disciples, &c.
      
      
       
        
   
   JA inserted this word above the line, possibly out of place (or perhaps he meant to cancel the words “In the Evening” at the beginning of the sentence). On Ezekiel Price (1727–1802), long active in town affairs in Boston and at this time crier of the Suffolk Court of General Sessions, there is a learned biographical note by John Noble in Col. Soc. Mass., Pubns.Colonial Society of Massachusetts, Publications., 5 (1902):61–62.


       
      
      

      Monday April 28th. 1766.
      
      
       At Home.
      
      

      Tuesday April 29th. 1766.
      
      
       At Boston. To this day the Superiour Court was adjourned: Hutchinson, Lynde and Cushing were present. Two of the Bar, agreed to continue an Action. Hutchinson leans over and orders Winthrop to minute an Agreement to continue. We will consider of it, says he. Another of the Bar, moved for a Continuance and no Opposition. Hutchinson orders the Clerk to enter it, a Motion for a Continuance, &c. Then the Court went to playing off a Farce, and to trying to get a Cause for the Jury. But none was then ready. Then Hutchinson proposed, what if we should adjourn to the first Tuesday in June. Then Otis and Swift moved that Complaints might be read and passed upon. Affirmed. Hutchinson said, “I shall be very open in my Judgment. I am not for making up Judgment on any Complaints. I am upon Princi­ple in it—it would not be regular, nor prudent at this critical Juncture.” Cushing thought “that in some Cases of Necessity, it might be done”—with one of his most Jesuitical Looks. Lynde declared he would not belong to the General Court, in all Advents, this Year. Hutchinson seemed in Tortures.—” He wanted to be out of Town, to be at Home. He was never so easy as when he was there. He did not love to spend his Time idly. If there was no Business to be done, he was for being where he could be imploy’d.”
       Thus the C.J. is now mustering up Fortitude enough to make public, to manifest his Desire to comply, with the Stamp-Act, and to assist in carrying it into Execution. In Order to lay claim to the Protection of the House of Commons, and to claim a Compensation for his Damages. Ay! he is now assuming the Character of a dutiful and loyal Subject.
       I kept an obstinate Silence, the whole Time, I said not one Word for, or against the Adjournment. I saw the Court were determined before they came in, and they had no Right to expect that I would fall in with that Determination. And I had no Disposition to foment an opposition to it, because, an Opposition made with any Warmth might have ended in the Demolition of the Earthly House of his Honours Tabernacle.
       But let me look back to the Sixth Page in this Book, i.e. to Tuesday. 11th. of March 1766, and read, What was said by Cushing, Lynde &c.—and can we be sufficiently amazed at the Chickanery, the Finess, the Prevarication, the Insincerity, the simulation, nay the Lyes and Falshoods of the Judges of the Superiour Court. These are harsh Words, but true. The Times are terrible, and made so at present by Hutchinson C.J. I cannot say, that Oliver fibbed, but Cushing did abominably on 11th. March.
       Nathaniel Hatch says they are right— “for nothing hindered the Repeal of the Stamp Act, but what has been done here—the Riots, and Resolves, and doing Business &c.”
       Thus America will ring with Riots, Resolves, opening Courts, Instructions, Edes & Gills Gazette-Writers &c. All the Evil will be laid upon them—and the Congress too, and recalling Orders for Goods.
      
      
       
        
   
   CFA reads: “... passed upon or affirmed.” In view of what follows, this makes better sense than the present reading, but there is no warrant for it in the MS.


       
       
        
   
   Thus in MS.


       
      
     